DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 2, 7, 10 and 14 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of claims 2 and 10 recites, “wherein the information regarding accuracy and efficiency of the training scan includes one or more of: scan time . . . degree of accuracy of the three-dimensional mode” (emphasis added). However, it is unclear what is implied regarding the “three-dimensional mode”. Particularly, it is unclear whether the above term was intended to mean -- three-dimensional model--. Thus, claims 2 and 10 are ambiguous. 
the method is performed by a subsystems within an oral-cavity-imaging-and-modeling system including the wand” (emphasis added).
However, it is unclear what structural and/or function limitation is implied according to the above term. Consequently, each of claims 7 and 14 is ambiguous.  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
Kopelman 2006/0115793 in view of  Tepper 2014/0011173.
	Regarding claim 1, Kopelman teaches the following claimed limitations: a computer-implemented method comprising: displaying a training user interface including a three-dimensional (3D) representation of a physical model of a portion of an oral cavity; displaying, in the training user interface, one or more graphical indicators to indicate a scan segment to be carried out on the physical model ([0117], [0161], 0163], [0168]: e.g. the system displays, via a graphical interface, 3D image representation obtained from a physical object or tooth, which is a physical model of a portion of an oral cavity; and wherein the system also provides a feedback to the user to perform a procedure—such as a scanning process—properly, wherein the system identifies, via one or more graphical indicators—such as arrows or markers—one or more areas of the physical model that need to be scanned, etc.); receiving scanned images from a wand that is illuminating one or more surfaces of the physical model and receiving reflected and scattered light as the wand is moved over the physical model to take a training scan of the physical model; rendering a 3D digital model of the physical model from the scanned images as the wand is moved over the physical model ([0083], [0173]: e.g. based on the feedback presented above, the user starts scanning the physical object. Note that the system already implements a scanner—such as a hand-held scanner—for scanning the physical model; and wherein the system displays, in real-time, 3D image data representing the physical model from the scanner, as the user is moving the scanner over the physical model. In this case, the scanner—such as the hand-held scanner corresponds to the wand. Furthermore, it is understood that the system normally generates the image by capturing light that is being reflected and scattered as the scanner is illuminating the surface(s) of the physical object during scanning process); and e.g. the system analyzes the image in order to determine whether the procedure that the user has performed is accurate; and thereby the system alerts the user, via a distinct visual signal, that the scan is complete).
	Kopelman does not explicitly describe adjusting the display of the one or more graphical indicators to indicate an acceptable or optimal trajectory for scanning as the wand is moved over the physical model; and the information further involves information regarding efficiency.   
	However, Tepper discloses a training system for training a user regarding a procedure that involves scanning a physical object; and the system generates, as the user scans the physical object using a scanner, one or more graphical indications regarding recommended scan paths ([0349], [0351], [0352]); and wherein the system further generates information regarding the user’s performance; such as accuracy of the procedure, the time to complete the task, etc. ([0219], [0232]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Kopelman in view of Tepper; for example, by incorporating an algorithm(s) that allows the system to maneuver one or more of the arrows/markers in order to indicate to the user—as the user is scanning the physical object—the recommended position or trajectory for the scan path; and wherein the system further displays, besides data indicating the accuracy of the user’s performance, one or more additional data (e.g. the time the user has taken to complete the scanning task; a score that indicates the accuracy level, etc.), so that the user would have a better chance to 
Regarding claim 9, Kopelman teaches the following claimed limitations: a computer-implemented method comprising: displaying a training user interface including a three-dimensional (3D) representation of a physical model of a portion of an oral cavity; displaying, in the training user interface, one or more graphical indicators to indicate an acceptable or optimal trajectory segment to be used to scan the physical model ([0117], [0161], 0163], [0168]: e.g. the system displays, via a graphical interface, 3D image representation obtained from a physical object or tooth, which is a physical model of a portion of an oral cavity; and wherein the system also provides a feedback to the user to perform a procedure—such as a scanning process—properly, wherein the system identifies, via one or more graphical indicators—such as arrows or markers—one or more areas of the physical model that need to be scanned, etc.); receiving scanned images from a wand that is illuminating one or more surfaces of the physical model and receiving reflected and scattered light as the wand is moved over the physical model to take a training scan of the physical model; rendering a 3D digital model of the physical model from the scanned images as the wand is moved over the physical model ([0083], [0173]: e.g. based on the feedback presented above, the user starts scanning the physical object. Note that the system already implements a scanner—such as a hand-held scanner—for scanning the physical model; and wherein the system displays, in real-time, 3D image data representing the physical model from the scanner, as the user is moving the scanner over the physical model. In this case, the scanner—such as the hand-held scanner corresponds to the wand. Furthermore, it is understood that the system normally generates the image by capturing light that is being reflected and scattered as the scanner is illuminating the surface(s) of the physical object during scanning process); and displaying, within the training user interface, information regarding an accuracy of the training scan ([0170], [0171]: e.g. the system analyzes the image in order to determine whether the procedure that the user has performed is accurate; and thereby the system alerts the user, via a distinct visual signal, that the scan is complete). 
Kopelman does not explicitly describe adjusting the display of the one or more graphical indicators to indicate an acceptable or optimal trajectory for scanning as the wand is moved over the physical model; and the information further involves information regarding efficiency.   
	However, Tepper discloses a training system for training a user regarding a procedure that involves scanning a physical object; and the system generates, as the user scans the physical object using a scanner, one or more graphical indications regarding recommended scan paths ([0349], [0351], [0352]); and wherein the system further generates information regarding the user’s performance; such as accuracy of the procedure, the time to complete the task, etc. ([0219], [0232]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Kopelman in view of Tepper; for example, by incorporating an algorithm(s) that allows the system to maneuver one or more of the arrows/markers in order to indicate to the user—as the user is scanning the physical object—the recommended position or trajectory for the scan path; and wherein the system further generates, besides data indicating the accuracy of the user’s performance, one or more additional data (e.g. the time the user has taken to complete the scanning task; a score that indicates the accuracy level, etc.), so that the user would have a better chance to 
Regarding claims 2 and 10,  Kopelman in view of Tepper teaches the claimed limitations as discussed above. 
The limitation, “wherein the information regarding accuracy and efficiency of the training scan includes one or more of: scan time, scan rate, number of captured images, degree of coverage, degree of completion of the 3D digital model, and degree of accuracy of the three-dimensional digital mode”, is already addressed above according to the modification discussed with respect to claims 1 and 9. Particularly, the information that the modified system presents already includes, for example, the time the user has taken to complete the scanning task; a score that indicates the accuracy level (or degree of accuracy), etc. 
It is further worth to note that each of claims 2 and 10 is directed to the content (e.g. topic) of the information being presented.  
Regarding claims 3 and 11,  Kopelman in view of Tepper teaches the claimed limitations as discussed above. 
The limitation, “the information regarding accuracy and efficiency of the training scan includes one or more of: indications of a translational velocity of the wand . . . an optimal trajectory envelope within which images can be captured and used to construct an accurate 3D digital model of the physical model”, is also already addressed above according to the modification discussed with respect to claims 1 and 9. Particularly, the information that the modified system presents already includes, for example, the time the user has taken to complete the scanning task (e.g. elapsed time of the scan), etc. 

Kopelman in view of Tepper teaches the claimed limitations as discussed above. Kopelman further teaches:
Regarding claims 4 and 12, wherein the 3D digital model is displayed over the 3D representation of the physical model ([0116], [0117], [0151]: e.g. once areas that needs to be scanned are identified to the user, the system receives a scan that the user performed in response to the feedback above; and wherein the system determines the accuracy by overlaying/superimposing the received 3D image over the initial/original 3D representation); 
Regarding claims 5 and 13, wherein displaying, in the training user interface, the one or more graphical indicators comprises displaying one or more arrows ([0168], [0169]: e.g. the indicators are already in the form of arrows or markers); 
Regarding claim 6, the scan segment to be carried out comprise an acceptable or optimal trajectory segment displayed over the 3D representation of the physical model ([0168], [0169]: e.g. the arrows or markers already represent the acceptable or optimal trajectory segment displayed over the 3D representation of the physical model); 
Regarding claims 7 and 14, the method is performed by a subsystems within an oral-cavity-imaging-and-modeling system including the wand ([0117], [0132], [0151], [0168]: e.g. the implementation already involves a computer system, including a scanner—or a wand—for scanning intra oral cavity and/or a physical object; and thereby a 3D model relating to the scanned object is generated);
Regarding claims 8 and 15, displaying the training user interface on a display of a remote computer system ([0161], [0162]: e.g. the system already allows the training interface to be displayed on the display of one or more remote computers; such as a computer at a dental clinic, and/or a computer at a consultancy center, etc.). 
Regarding claim 16, Kopelman teaches the following claimed limitations: a computer-implemented method comprising: displaying a training user interface including a three-dimensional (3D) representation of a physical model of a portion of an oral cavity; displaying, in the training user interface, one or more graphical indicators to indicate an acceptable or optimal trajectory segment to be used to scan the physical model ([0117], [0161], 0163], [0168]: e.g. the system displays, via a graphical interface, 3D image representation obtained from a physical object or tooth, which is a physical model of a portion of an oral cavity; and wherein the system also provides a feedback to the user to perform a procedure—such as a scanning process—properly, wherein the system identifies, via one or more graphical indicators—such as arrows or markers—one or more areas of the physical model that need to be scanned, etc. Accordingly, the indicators, such as the arrows or markers, indicate an acceptable or optimal trajectory segment to be used to scan the physical mode); receiving scanned images from a wand that is illuminating one or more surfaces of the physical model and receiving reflected and scattered light as the wand is moved over the physical model to take a training scan of the physical model; rendering a 3D digital model of the physical model from the scanned images as the wand is moved over the physical model ([0083], [0173]: e.g. based on the feedback presented above, the user starts scanning the physical object. Note that the system already implements a scanner—such as a hand-held scanner—for scanning the physical model; and wherein the system displays, in real-time, 3D image data representing the physical model from the scanner, as the user is moving the scanner over the physical model. In this case, the scanner—such as the hand-held scanner corresponds to the wand. Furthermore, it is understood that the system normally generates the image by capturing light that is being reflected and scattered as the scanner is illuminating the surface(s) of the physical object during scanning process); computing an orientation of the wand by matching a received scanned image to a projection of the representation of a physical model, as the wand is moved over the physical model ([0167] lines 14-20: e.g. as already indicated above, the system receives scanned image as the user is scanning the physical object; and wherein the system compares the orientation of the scanner with respect to the surface of the physical object being scanned according to predetermined criteria. Thus, the above already indicates that the system computes the orientation of the scanner (i.e. wand) by matching a received scanned image to a projection of the representation of a physical model); and displaying, within the training user interface, information regarding an accuracy of the training scan ([0170], [0171]: e.g. the system analyzes the image in order to determine whether the procedure that the user has performed is accurate; and thereby the system alerts the user, via a distinct visual signal, that the scan is complete).
Kopelman does not explicitly describe, displaying, in the user interface, the orientation of the wand as the wand is moved over the physical model; adjusting the display of the one or more graphical indicators to update the acceptable or optimal trajectory for scanning as the wand is moved over the physical model; and the information further involves information regarding efficiency.
However, Tepper discloses a training system for training a user regarding a procedure that involves scanning a physical object; and the system generates, as the user scans the physical object using a scanner, one or more graphical indications regarding recommended scan paths ([0349], [0351], [0352]), wherein the system also computes the orientation of the scanner and displays a graphical representation of its movement as the user is scanning the physical object (see FIG 9A, label “1429”); and 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Kopelman in view of Tepper; for example, by incorporating an algorithm(s) that allows the system to maneuver one or more of the arrows/markers in order to indicate to the user—as the user is scanning the physical object—the recommended position or trajectory for the scan path; wherein the system also displays a graphical representation of the movement of the scanner as the user is scanning the physical object; and wherein the system further displays, besides data indicating the accuracy of the user’s performance, one or more additional data (e.g. the time the user has taken to complete the scanning task; a score that indicates the accuracy level, etc.), so that the user would have a better chance to easily learn the proper techniques to perform the procedure; and thereby making the system more beneficial to the user. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715